Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/28/2021. Claims 1-3, and 6-9 are presented for examination.

Response to Arguments
Applicants’ arguments, in Remarks, filed on 04/28/2021, with respect to claims 1-3 and 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao et al (US Publication No. 2018/0276352) in view of Aissi (US Publication No. 2013/0347064), have been fully considered and with the amended features, the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-9 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Yao et al (US Publication No. 2018/0276352) in view of Aissi (US Publication No. 2013/0347064) alone or in combination fails to anticipate or render obvious the claim invention, 	

Yao et al. (prior art on the record) teaches a system related to provides a user interface switching method and a terminal, to enhance security of input by a user. Further, the system provides a user interface switching method, where the method is used for a terminal, a client application CA runs on the terminal, a rich execution environment and a trusted execution environment are deployed on the terminal, and the method includes: triggering, by the terminal, a trusted user interface TUI display request of the CA according to a first operation on a CA interface of the CA by a user; then switching a display environment of the CA from the rich execution environment to the trusted execution environment according to the TUI display request; and displaying a trusted application TA interface that is of the CA and that is in the trusted execution environment, so that the user performs an operation of inputting sensitive information on the TA interface. In this case, a malicious program that runs in the REE cannot access a hardware device to obtain the input operation in the TEE by the user. Therefore, when an input operation by a user is performed by using the foregoing method, a possibility that sensitive information of the user is stolen is prevented, thereby effectively enhancing security of the input operation by the user.
Aissi (prior art on the record) teaches a system for securely installing, executing and migrating a security sensitive application in a trusted execution environment on a mobile device. The system further includes techniques for virtualizing a trusted execution environment on a mobile device 102 in software or firmware. In an exemplary embodiment, a virtualized trusted execution environment is implemented using a secure/trusted container such as a trusted Virtual Machine using virtualization 

None of the prior art of record teaches the non-obvious feature of the present invention, “a secure container which implements a virtualized trusted execution environment (VTEE) that processes a security task in the rich execution environment (REE) when an application running on the rich execution environment requests the security task, wherein the secure container includes a virtualized trusted execution environment manager to receive the request for the security task from the application running on the rich execution environment, allows the virtualized trusted execution environment (VTEE) to inherit a virtualized trusted execution environment library for providing a service of processing the security task, and executes a virtualized trusted execution environment core that executes the service of processing the security task, and wherein the virtualized trusted execution environment manager establishes the virtualized trusted execution environment (VTEE) to process the security task and the security task is executed in the virtualized trusted execution environment (VTEE), or 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-3 and 6-9 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MORSHED MEHEDI/Primary Examiner, Art Unit 2432